DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on November 30, 2021 and March 1, 2022 are  in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Allowable Subject Matter
Claims 1-13 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art taken either singularity or in combination fails to anticipate or fairly suggest the limitations of the independent claim, in such a manner that a rejection under 35 U.S.C. 102 or 103 would be proper. The prior art fails to teach a combination of all the claimed features as presented in independent claims 1 and 8 with the important feature being “at least a section of the first contact element is arranged in a front part of the first longitudinal channel extending between the contacting side and the first through-opening, and at least a section of the second contact element is arranged in a front part of the second longitudinal channel extending between the contacting side and the second through-opening (claim 1)” and “the first contact element is arranged at least partially in a front part of the first longitudinal channel extending between the contacting side and the first through-opening and the second contact element is arranged at least partially in a front part of the second longitudinal channel extending between the contacting side and the second through-opening(claim 8).” 

The closest Prior Art:
Schauer (DE 3623927) teaches a cable comprising (figure 1): at least a first core (2) and a second core (2); Page 24 of 26Attorney Docket No. 818486 Client Ref. P20017-US an outer sheath (1) at least partially surrounding the first core and the second core (2,2); a contact carrier (3) that has a contacting side (left side), a cable side (right side), a first longitudinal channel (6) connecting the contacting side to the cable side (figure 1), a second longitudinal channel (6) connecting the contacting side to the cable side (figure 1); a first contact element (4) that is electrically conductively connected to an end section of an inner conductor (14) of the first core (2); a second contact element (4) that is electrically conductively connected to an end section of an inner conductor of the second core (2) and is arranged at least partially in a front part of the second longitudinal channel (6); and a connecting piece  (5) that connects the contact carrier (3) to the outer sheath (1) and is capable of being formed in an injection-molding method by overmolding at least a rear section of the contact carrier (figure 1) and a section of the cable protruding on the cable side (figure 1).

Schauer (DE 3623927) does not teach a first through-opening crossing the first longitudinal channel and a second through-opening crossing the second longitudinal channel; the first contact element is arranged at least partially in a front part of the first longitudinal channel extending between the contacting side and the first through-opening and the second contact element is arranged at least partially in a front part of the second longitudinal channel extending between the contacting side and the second through-opening.

Jaeger (EP 1 122 840) teaches a first through-opening  (26) crossing the first longitudinal channel and a second through-opening (28) crossing the second longitudinal channel (figure 9). 
However, Jaeger does not teach the first contact element is arranged at least partially in a front part of the first longitudinal channel extending between the contacting side and the first through-opening and the second contact element is arranged at least partially in a front part of the second longitudinal channel extending between the contacting side and the second through-opening.

Therefore claims 1-13 are allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please see the attachment of the USPTO Form-892.

Communication

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRYSTAL ROBINSON whose telephone number is (571)272-9258.  The examiner can normally be reached on 9-5 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor,  Timothy Dole can be reached on (571)-272-2229.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KRYSTAL ROBINSON/Examiner, Art Unit 2848  
/William H. Mayo III/Primary Examiner, Art Unit 2847